Title: From John Adams to Samuel Cooper Johonnot, 24 October 1780
From: Adams, John
To: Johonnot, Samuel Cooper


     
      My dear Sir
      Amsterdam Octr. 24. 1780
     
     I have just recieved your letter of the Seventeenth of October, and am obliged to you for writing to me, upon the subject of it.
     
     I ought to have written to His Excellency Dr. Franklin upon the subject before, but knowing His Excellencys Friendship for your Grand Papa, and that of Madame the Marquise de la Fayette, made me neglect it till now.
     You will present my respectfull Compliments to Dr. Franklin, and request his Excellency to be your Guardian, in my Absence, as it is difficult to remove you here, and you would not be pleased I think with the Change.
     I have not received, any Remittance from your Papa Since We left America. It must have miscarried. As soon as I recieve any I will, write you about it. You speak French, I fancy, by this time, like a Native of Paris, and I hope you are making good Progress in all branches of Usefull Accomplishments.
     With my Respects to Mr. & Mde. Pechini I remain yours &c.
     
      John Adams
     
    